     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1884 Page 1 of 27



      ROBERT KNUTS
 1    rknuts@shertremonte.com
 2    Sher Tremonte LLPrd
      90 Broad Street, 23 Floor
 3    New York, NY 10004
      (212) 202-2638
 4
 5    Thomas D. Mauriello (SBN 144811)
      MAURIELLO LAW FIRM, APC
 6    1230 Columbia Street, Suite 1140
      San Diego, CA 92101
 7    Tel: (619) 940-1606
      Fax: (949) 606-9690
 8    Email: tomm@maurlaw.com

 9    Co-Counsel for Defendants Jocelyn M.
      and Michael S. Murphy
10
11
                          UNITED STATES DISTRICT COURT
12
                       SOUTHERN DISTRICT OF CALIFORNIA
13
14
15                                           )
      SECURITIES AND EXCHANGE                )   Case Number: 3:18-cv-01895-AJB-LL
16    COMMISSION,                            )
                                             )
17                Plaintiff,                 )
                                             )
18         vs.                               )   MEMORANDUM OF POINTS AND
                                             )   AUTHORITIES IN RESPONSE TO
19    RMR ASSET MANAGEMENT                   )   TO PLAINTIFF’S MOTION FOR
      COMPANY, et al.,                       )   REMEDIES ORDER AND ENTRY
20                                           )   OF FINAL JUDGMENT
                  Defendants.                )
21                                           )
                                             )   Date: December 10, 2020
22                                           )   Time: 2:00 pm
                                             )   Ctrm: 4A
23                                           )   Judge: Hon. Anthony J. Battaglia
                                             )
24                                           )

25

26
27
28
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1885 Page 2 of 27




 1
                                              TABLE OF CONTENTS
                                                                                                                          Page
 2

 3    TABLE OF AUTHORITIES .................................................................................... ii
 4    INTRODUCTION .................................................................................................... 1
 5
      ARGUMENT............................................................................................................ 2
 6
               I.       The Court Should Not Issue Any Injunctive Remedies
 7                      Against Either Sean Murphy Or Jocelyn Murphy ............................... 2
 8
                        A.       Statutory Authority of the SEC and Equitable Power of
 9                               this Court ................................................................................... 2
10                      B.       The SEC’s Request For Permanent Injunctions Against
11                               Future Violations of the Federal Securities Laws Must Be
                                 Denied ........................................................................................ 5
12
13
                                          Scienter ............................................................................ 8

14                                        Isolated or Recurrent Nature of Infraction ...................... 9
15                                        Likelihood of Recurrence Based on Professional
16                                        Occupation ..................................................................... 10

17                                        Assurances Against Future Violations .......................... 11
18                      C.       The SEC’s Request For A “Specific Conduct” Injunction
19                               Must Be Denied ....................................................................... 13

20             II.      Any Financial Penalties Imposed By The Court Against
                        Sean Murphy and Jocelyn Murphy Should Be Based
21
                        Upon Gross Pecuniary Gain Received By Defendants ...................... 15
22
      CONCLUSION ...................................................................................................... 21
23
24
25

26
27
28
                                                                  i
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1886 Page 3 of 27




 1
                                            TABLE OF AUTHORITIES

 2                                                                                                                  Page(s)
 3    Cases
 4    Austin v. United States,
 5          509 U.S. 602, 113 S. Ct. 2801, 125 L.Ed.2d 488 (1993) ............................. 19
 6
      Columbia Pictures Industries, Inc. v. Fung,
 7         710 F.3d 1020 (9th Cir. 2013) ........................................................................ 7
 8
      Del Webb Communities, Inc. v. Patington,
 9         652 F.3d 1145 (9th Cir. 2011) ........................................................................ 7
10
      Exch. Comm’n v. Gentile,
11          939 F.3d 549 (3d Cir. 2019) ................................................................. 4, 5, 13
12
      FTC v. EDebitPay, LLC,
13         695 F.3d 938 (9th Cir. 2012) .......................................................................... 6
14
      Great-West Life & Annuity Ins. Co. v. Knudson,
15          534 U.S. 204 (2002) ....................................................................................... 3
16
      Grupo Mexicano de Desarrollo S.A. v. All. Bond Fund, Inc.,
17         527 U.S. 308 (1999) ................................................................................... 3, 4
18
      Hecht Co. v. Bowles,
19          321 U.S. 321 (1944) ................................................................................... 4, 5
20
      Liu v. SEC,
21           140 S. Ct. 1936 (2020) ................................................................................... 3
22
      Mertens v. Hewitt Associates,
23         508 U.S. 248 (1993) ................................................................................... 3, 4
24
      SEC v. All. Transcription Servs., Inc.,
25         No. CV 08-1464-PHX-NVW, 2010 WL 483792 (D. Ariz. Feb. 8, 2010) ... 16
26
      SEC v. Brookstreet Sec. Corp.,
27         No. 09-CV-1431 (DOC) (ANX), 2014 WL 12689999 (C.D. Cal. Dec. 18,
28
           2014)............................................................................................................. 18

                                                                  ii
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1887 Page 4 of 27




 1
      SEC v. Brookstreet Securities Corporation,
           664 Fed.Appx. 654 (9th Cir. 2016) .............................................................. 19
 2

 3
      SEC v. CMKM Diamonds, Inc.,
           635 F. Supp. 2d 1185 (D. Nev. 2009) .......................................................... 18
 4
 5    SEC v. Fehn,
           97 F.3d 1276 (9th Cir. 1996) .......................................................................... 8
 6
 7    SEC v. Goble,
           682 F.3d 932 (11th Cir. 2012) ........................................................................ 6
 8
 9    SEC v. Graham,
           823 F.3d 1357 (11th Cir. 2016) ...................................................................... 6
10
11    SEC v. GTF Enterprises, Inc.,
           No. 10-CV-4258 (RA), 2015 WL 728159 (S.D.N.Y. Feb. 19, 2015) .......... 17
12
13    SEC v. Interlink Data Network of Los Angeles, Inc.,
           No. CIV. A. 93-3073 R, 1993 WL 603274 (C.D. Cal. Nov. 15, 1993) ....... 17
14
15    SEC v. Invest Better 2001,
           No. 01-CV-11427 (BSJ), 2005 WL 2385452 (S.D.N.Y. May 4, 2005) ....... 17
16
17    SEC v. Jasper,
           883 F. Supp. 2d 915 (N.D. Cal. 2010) ......................................................... 20
18
19    SEC v. Manor Nursing Ctrs., Inc.,
           458 F.2d 1082 (2d Cir. 1972) ......................................................................... 5
20
21    SEC v. Mizrahi,
           2020 WL 6114913 (C.D. Cal. 2020) ............................................................ 20
22
23    SEC v. Murphy,
           626 F.2d 633 (9th Cir. 1980) .......................................................................... 8
24
25    SEC v. One Wall St., Inc.,
           2008 WL 5082294 (E.D.N.Y. Nov. 26, 2008) ............................................. 17
26
27    U.S. v. Bajakajian,
             524 U.S. 321 (1998) ..................................................................................... 19
28
                                                              iii
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1888 Page 5 of 27




 1
      United States v. Oregon State Med. Soc.,
            343 U.S. 326, 72 S. Ct. 690, 96 L. Ed. 978 (1952) ........................................ 4
 2

 3
      Watson v. Sutherland,
           5 Wall. 74 (1867) ........................................................................................... 4
 4
 5    Weinberger v. Romero-Barcelo,
           465 U.S. 305 (1982) ....................................................................................... 4
 6
 7
 8    Statutes

 9    15 U.S.C. §77t .................................................................................................... 2, 16
10
      15 U.S.C. §78u ......................................................................................... 2, 3, 14, 18
11
12
      Rules
13
14    Rule 65(d) of the Federal Rules of Civil Procedure ............................................. 6, 7

15
16
17
18
19
20
21
22
23
24
25

26
27
28
                                                                 iv
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1889 Page 6 of 27




 1
                                       INTRODUCTION

 2           In its Remedies Motion, the SEC asks this Court to impose grossly
 3
      disproportionate and unjustified sanctions upon defendants Michael Sean Murphy
 4
 5    (“Sean Murphy”) and Jocelyn M. Murphy (“Jocelyn Murphy”). The more than

 6    $2.2 million in financial penalties sought by the SEC would inflict permanent
 7
      catastrophic financial harm on the Murphy family while utterly ignoring the fact
 8
 9    that, according to the SEC’s own submissions in this matter, the monies received

10    by Sean and Jocelyn Murphy from the transactions identified as illegal by the SEC
11
      amounted to less than $35,000. As described further below, while the applicable
12
13    Federal statutes concerning financial penalties for securities violations allow for

14    penalties in excess of monies received by the alleged wrongdoers, there is simply
15
      no legal precedent or sound reason in the exercise of the Court’s discretion to
16
17    impose the financial penalties requested by the SEC.
18          Similarly, the SEC’s request for injunctive relief should be denied because
19
      the evidence shows that there is no reasonable likelihood that either Sean Murphy
20
21    or Jocelyn Murphy will ever again violate any provision of the Federal securities
22    laws. Nor is there any legal or factual basis that justifies the “specific conduct”
23
      injunction requested by the SEC, which seeks to impose a form of “shaming” on
24
25    the defendants in connection with lawful activities, without seeking to prevent
26    unlawful conduct or achieve any benefit for U.S. investors.
27
28
                                                 1
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1890 Page 7 of 27




 1
                                         ARGUMENT

 2    I.    The Court Should Not Issue Any Injunctive Remedies
 3          Against Either Sean Murphy Or Jocelyn Murphy

 4          A.     Statutory Authority of the SEC and Equitable Power of this Court
 5
            Section 20(b) of the Securities Act of 1933 (“Securities Act”) provides, in
 6
 7    relevant part:

 8                 Whenever it shall appear to the Commission that any person is
 9                 engaged or about to engage in any acts or practices which constitute
                   or will constitute a violation of the provisions of this subchapter, or of
10                 any rule or regulation prescribed under authority thereof, the
11                 Commission may, in its discretion, bring an action in any district court
                   of the United States, or United States court of any Territory, to enjoin
12                 such acts or practices, and upon a proper showing, a permanent or
13                 temporary injunction or restraining order shall be granted without
                   bond.
14
      15 U.S.C. §77t(b) (emphasis added). Similarly, Section 21(d)(1) of the Securities
15
16    Exchange Act of 1934 (“Exchange Act”) provides, in relevant part:
17
                   Whenever it shall appear to the Commission that any person is
18                 engaged or is about to engage in acts or practices constituting a
                   violation of any provision of this chapter, the rules or regulations
19
                   thereunder, . . . ., it may in its discretion bring an action . . . to
20                 enjoin such acts or practices, and upon a proper showing a permanent
                   or temporary injunction or restraining order shall be granted without
21
                   bond.
22
      15 U.S.C. §78u(d)(1) (emphasis added). Finally, Section 21(d)(5) of the Exchange
23
24    Act authorizes the Commission to seek “any equitable relief that may be
25    appropriate or necessary for the benefit of investors.” 15 U.S.C. §78u(d)(5)
26
      (emphasis added).
27
28
                                                2
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1891 Page 8 of 27




 1
            In Liu v. SEC, the United States Supreme Court noted: “Congress did not

 2    define what falls under the umbrella of ‘equitable relief[,]’ [and t]hus, courts have
 3
      had to consider which remedies the SEC may impose as part of its § 78u(d)(5)
 4
 5    powers.” 140 S. Ct. 1936, 1940 (2020). The Supreme Court further declared:

 6                 In interpreting statutes like § 78u(d)(5) that provide for “equitable
 7                 relief,” [a court] analyzes whether a particular remedy falls into “those
                   categories of relief that were typically available in equity.”
 8
      Id. at 1942 (quoting Mertens v. Hewitt Associates, 508 U.S. 248, 256 (1993)); see
 9
10    also id. (“The ‘basic contours of the term are well known’ and can be discerned by
11
      consulting works on equity jurisprudence.” (quoting Great-West Life & Annuity
12
      Ins. Co. v. Knudson, 534 U.S. 204, 217 (2002))).
13
14          “[T]he equity jurisdiction of the federal courts is the jurisdiction in equity
15
      exercised by the High Court of Chancery in England at the time of the adoption of
16
      the Constitution and the enactment of the original Judiciary Act, 1789 (1 Stat. 73).”
17
18    Grupo Mexicano de Desarrollo S.A. v. All. Bond Fund, Inc., 527 U.S. 308, 318
19
      (1999) (quoting A. Dobie, Handbook of Federal Jurisdiction and Procedure 660
20
      (1928)).
21
22          The essence of equity jurisdiction has been the power of the Chancellor
            to do equity and to mould each decree to the necessities of the particular
23
            case. Flexibility rather than rigidity has distinguished it. The qualities
24          of mercy and practicality have made equity the instrument for nice
25
            adjustment and reconciliation between the public interest and private
            needs as well as between competing private claims.
26
27
28
                                                3
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1892 Page 9 of 27




 1
      Hecht Co. v. Bowles, 321 U.S. 321, 329–30 (1944). “[D]istrict courts properly

 2    exercise their equitable jurisdiction where ‘the remedy in equity could alone
 3
      furnish relief, and . . . the ends of justice requir[e] the injunction to be
 4
 5    issued.’” Grupo Mexicano, 527 U.S. at 335 (quoting Watson v. Sutherland, 5 Wall.

 6    74, 79 (1867)). As a result, “equity is flexible; but in the federal system, at least,
 7
      that flexibility is confined within the broad boundaries of traditional equitable
 8
 9    relief.” Id. at 322.

10           “It goes without saying that an injunction is an equitable remedy.”
11
      Weinberger v. Romero-Barcelo, 465 U.S. 305, 311 (1982); see also Mertens, 508
12
13    U.S. at 256 (identifying injunctions, mandamus, and restitution as equitable relief).

14    However, the inquiry as to whether an injunction fits within the Court’s equitable
15
      power does not end there. “The historic injunctive process was designed to deter,
16
17    not to punish.” Hecht, 321 U.S. at 329. “[A]s one treatise put it, a court may not by
18    injunction ‘interfere for purposes of punishment, or . . . compel persons to do right’
19
      but may only ‘prevent them from doing wrong.’” Sec. & Exch. Comm’n v. Gentile,
20
21    939 F.3d 549, 560 (3d Cir. 2019), cert. denied, 140 S. Ct. 2669, 206 L. Ed. 2d 823
22    (2020) (quoting 1 James L. High, A Treatise on the Law of Injunctions § 1, at 3
23
      (4th ed. 1905)). Therefore, “[t]he sole function of an action for injunction is to
24
25    forestall future violations.” United States v. Oregon State Med. Soc., 343 U.S. 326,
26    333, 72 S. Ct. 690, 695, 96 L. Ed. 978 (1952). Furthermore, “in deciding whether
27
      to grant injunctive relief, a district court is called upon to assess all those
28
                                                  4
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1893 Page 10 of 27




 1
      considerations of fairness that have been the traditional concern of equity

 2    courts.” SEC v. Manor Nursing Ctrs., Inc., 458 F.2d 1082, 1102 (2d Cir. 1972)
 3
      (citing Hecht, 321 U.S. at 328–30). “In short, injunctions may properly issue only
 4
 5    to prevent harm—not to punish the defendant.” Gentile, 939 F.3d at 556 (3d Cir.

 6    2019).
 7
            B.     The SEC’s Request For Permanent Injunctions Against Future
 8                 Violations of the Federal Securities Laws Must Be Denied
 9
            The first of three remedies sought by the SEC in the proposed Final
10
11    Judgments submitted to the Court is a permanent injunction against further

12    violations of Section 15(a) of the Exchange Act and, solely for Jocelyn Murphy, an
13
      additional permanent injunction against further violations of Section 10(b) of the
14
15    Exchange Act and Rule 10b-5 thereunder. Memorandum of Points and Authorities

16    in Support of Plaintiff’s Motion for Remedies Order and Entry of Final Judgment
17
      (“SEC Remedies Mem.”), p. 7.
18
19          As noted above, Section 20(b) of the Securities Act and Section 21(d)(1) of
20    the Exchange Act, by their plain language, authorize the SEC to seek permanent
21
      injunctions only if at the time the action is filed, a defendant “is engaged or about
22
23    to engage in any acts or practices which constitute or will constitute a violation” of
24    the Federal securities laws. Here, the evidence presented to the Court in connection
25
      with the SEC’s motion for summary judgment and its present motion for penalties
26
27    demonstrates conclusively that neither Sean Murphy nor Jocelyn Murphy were
28
                                                5
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1894 Page 11 of 27




 1
      engaged in, or were about to engage in, any “acts or practices which constitute a

 2    violation” of either the Securities Act or the Exchange Act. As a result, the SEC
 3
      simply does not have the necessary statutory authority under Section 20(d) of the
 4
 5    Securities Act or Section 21(d)(1) of the Exchange Act to seek the permanent

 6    injunction remedies against Sean Murphy and Jocelyn Murphy.
 7
            In addition, even if the SEC did have statutory to seek a permanent
 8
 9    injunction in the absence of any evidence that a defendant was “engaged in or

10    about to engage in” violations of the Federal securities laws, the language of the
11
      permanent injunction requested by the SEC does not comply with the specificity
12
13    requirements of Rule 65(d) of the Federal Rules of Civil Procedure. See SEC v.

14    Goble, 682 F.3d 932, 952 (11th Cir. 2012) (an enjoined party must be able “to look
15
      within the four corners of the injunction to determine what he must do or refrain
16
17    from doing” and cross-referencing “provisions of the United States Code and Code
18    of Federal Regulation does not specifically describe the acts addressed by the
19
      injunction.”) See also S.E.C. v. Graham, 823 F.3d 1357, 1362 n.2 (11th Cir. 2016).
20
21          The Ninth Circuit Court of Appeals has neither explicitly adopted nor
22    rejected the Goble court’s holding concerning the specificity of SEC injunctions.
23
      See FTC v. EDebitPay, LLC, 695 F.3d 938, 944 (9th Cir. 2012) (Ninth Circuit has
24
25    “not adopted a rule against ‘obey the law’ injunctions per se.”); SEC v. Capital
26    Cove Bancorp, LLC, No. SACV 15-980-JLS, 2015 WL9704076, at *10 (C.D. Cal.
27
      Sept. 1, 2015) (“[I]t appears that courts within the Ninth Circuit have continued
28
                                                6
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1895 Page 12 of 27




 1
      granting preliminary injunctions with language that would otherwise be prohibited

 2    by Goble.”) But the Ninth Circuit does enforce the specificity requirements of Rule
 3
      65(d). See Columbia Pictures Industries, Inc. v. Fung, 710 F.3d 1020, 1047-48 (9th
 4
 5    Cir. 2013) (“[A]n ordinary person reading the court’s order should be able to

 6    ascertain from the document itself exactly what conduct is proscribed.”); Del Webb
 7
      Communities, Inc. v. Patington, 652 F.3d 1145, 1150 (9th Cir. 2011) (noting the
 8
 9    “benchmark for clarity and fair notice is not lawyers and judges, who are schooled

10    in the nuances of [the] law, but instead the lay person, who is the target of the
11
      injunction.”) (internal quotation marks omitted).
12
13          This requirement for “clarity and fair notice” is especially important and

14    appropriate with respect to the SEC’s request for a permanent injunction against
15
      further violations of the Section 15(a) broker-dealer registration requirement. To
16
17    establish a violation of Section 15(a) of the Exchange Act, the SEC need not prove
18    that a defendant knowingly or intentionally violated that section of the Exchange
19
      Act. Prior to this civil enforcement action, the SEC had never taken the position in
20
21    any public rules release or enforcement action that the type of business
22    arrangement entered into between Sean Murphy and Mr. Ralph Riccardi/RMR
23
      required Mr. Murphy to register as a broker-dealer. There is nothing in the
24
25    statutory language of Section 15(a) or the related definitions contained in the
26    Exchange Act that put Mr. Murphy on notice of such an obligation. Based on
27
28
                                                7
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1896 Page 13 of 27




 1
      Ninth Circuit precedent that requires “clarity and fair notice”, the Court cannot

 2    issue the “obey-the-law” injunctions requested by the SEC.
 3
            Finally, even if Section 20(b) of the Securities Act or Section 21(d)(1) of the
 4
 5    Exchange Act authorized the SEC to seek a permanent injunction against Sean

 6    Murphy and Jocelyn Murphy and even if the language of the requested permanent
 7
      injunctions could be squared with the Ninth Circuit’s requirement of “clarity and
 8
 9    fair notice” to a non-lawyer, the SEC’s request for permanent injunctions must be

10    denied because the evidence in this case demonstrates that there is no “reasonable
11
      likelihood of future violations of the securities law” in the absence of such
12
13    injunctions. SEC v. Fehn, 97 F.3d 1276, 1295 (9th Cir. 1996). The SEC bears the

14    burden of establishing such a “reasonable likelihood.” SEC v. Murphy, 626 F.2d
15
      633, 655 (9th Cir. 1980). In Fehn (quoting Murphy), the Ninth Circuit identified
16
17    the following factors as relevant to the determination of a “reasonable likelihood”
18    of a future violation in the absence of an injunction:
19
                   (1) the degree of scienter involved; (2) the isolated or recurrent nature
20                 of the infraction; (3) the defendant’s recognition of the wrongful
21                 nature of his conduct; (4) the likelihood, because of defendant’s
                   professional occupation, that future violations might occur; [and] (5)
22                 the sincerity of his assurances against future violations.
23
      97 F.3d 1276, 1295-96.
24
25
            Scienter

26          The SEC’s Section 15(a) claim did not require any proof of scienter and
27
      there is zero evidence that either Sean Murphy or Jocelyn Murphy knowingly
28
                                                8
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1897 Page 14 of 27




 1
      violated Section 15(a) of the Exchange Act. Each of them opened brokerage

 2    accounts at various SEC-registered broker-dealers, transparently disclosed the
 3
      relationship between those accounts and the prime brokerage account maintained
 4
 5    by RMR, and then purchased and sold securities in accordance with the business

 6    arrangement they had negotiated with Mr. Riccardi and RMR.
 7
            With respect to the Court’s finding that Jocelyn Murphy acted with scienter
 8
 9    concerning the Zip Code Transactions, Mrs. Murphy respectfully disagrees that

10    such a finding should have been made as a matter of law. However, Mrs. Murphy
11
      has repeatedly acknowledged that she was careless in those conversations with
12
13    brokerage firm representatives, all of whom knew where Mrs. Murphy resided

14    because she had disclosed that information to the brokerage firms when opening
15
      her accounts at the firms. Contrary to the SEC’s argument in its motion papers,
16
17    based on all the evidence before the Court, Mrs. Murphy simply did not act with “a
18    high degree of scienter,” if that phrase is to retain any significant meaning. SEC
19
      Remedies Mem., p. 11 (emphasis added).
20
21          Isolated or Recurrent Nature of Infraction
22          According to the SEC, the violative conduct was “far from isolated” because
23
      the business relationship with RMR and Mr. Riccardi lasted for a number of years.
24
25    SEC Remedies Mem., p. 11. This argument blithely ignores that fact that the
26    Section 15(a) violation found by the Court involved one business relationship and
27
28
                                                9
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1898 Page 15 of 27




 1
      that business relationship was terminated prior to the filing of the complaint in this

 2    action.
 3
            With respect to Mrs. Murphy’s communications that involved erroneous zip
 4
 5    codes, the SEC submitted trading data to the Court in support of its motion for

 6    summary judgment as to liability. See Declaration of Laura J. Cunningham dated
 7
      April 24, 2020 (“April 2020 Cunningham Declaration”) [Dkt. 115-2]. According to
 8
 9    the SEC’s analysis, Mrs. Murphy engaged in 2,410 bond transactions involving

10    new issue securities. April 2020 Cunningham Declaration, ¶ 9. In connection with
11
      the SEC’s motion for remedies, the SEC identified 21 transactions in which false
12
13    zip codes were discussed between Mrs. Murphy and a brokerage firm

14    representative. See Declaration of Laura J. Cunningham dated September 25, 2020,
15
      ¶¶ 3-23, Exhibits 1-21 [Dkt. 138-3]. Based upon the SEC’s submissions to the
16
17    Court, it is clear that “zip code” transactions represented a very small fraction of
18    Mrs. Murphy’s trading activities. Rather than “recurrent”, the SEC’s own
19
      submissions show that Mrs. Murphy’s “zip code” transactions were unfortunate
20
21    events that did not characterize her securities trading activities.
22          Likelihood of Recurrence Based on Professional Occupation
23
            There is no dispute that Mrs. Murphy discontinued her securities trading
24
25    business prior to the commencement of this action. With respect to Mr. Murphy, he
26    continues to attempt to conduct a securities trading business that focuses on
27
      purchasing and selling equity securities. Mr. Murphy’s business association with
28
                                                 10
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1899 Page 16 of 27




 1
      RMR and Mr. Riccardi ended well before the SEC commenced this action and his

 2    current trading business is funded with loans from members of his wife’s family
 3
      and the profits generated from the trading business.
 4
 5          According to the SEC, “the evidence suggests a strong likelihood that

 6    Defendants may attempt to engage in the conduct addressed by the Court again. . . .
 7
      [Sean] Murphy . . . testified under oath that as of November 2019, [he was]
 8
 9    engaged, or would continue to be engaged, in securities trading using capital of

10    another person. See . . . M. Murphy Tr. at 32-35; 151.” SEC Remedies Mem., p.
11
      12. The deposition testimony excerpt relied upon by the SEC for this argument is
12
13    attached as Exhibit B to the Declaration of James Smith dated September 25, 2020.

14    [Dkt. 138-2]. In that testimony, Sean Murphy simply stated that he had borrowed
15
      funds from friends and family members to fund his trading activity, not that he had
16
17    entered into the same type of business relationship that he had maintained with
18    RMR and Mr. Riccardi or that he ever intended to do so in the future. Contrary to
19
      the SEC’s insinuation, there is simply nothing illegal about borrowing funds from
20
21    family members and then using those funds to purchase and sell securities.
22          Assurances Against Future Violations
23
            Both Sean Murphy and Jocelyn Murphy have submitted sworn declarations
24
25    in response to the SEC’s Remedies Motion that provide sincere assurances against
26    future violations. In addition, Mrs. Murphy describes in that declaration her regret
27
      over her communications that involved erroneous zip codes.
28
                                               11
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1900 Page 17 of 27




 1
            As described in those declarations, the SEC’s action has already had a

 2    substantial negative impact on their family’s financial condition. Declaration of
 3
      Michael Sean Murphy dated November 9, 2020 (“Sean Murphy Declaration”), ¶¶
 4
 5    ¶¶ 6, 9, 10, Exhibits C, D and E. Mr. and Mrs. Murphy are determined that all of

 6    their business activities will not raise the slightest question of compliance with the
 7
      Federal securities laws. So that the Court can personally assess their sincerity and
 8
 9    credibility, both Sean Murphy and Jocelyn Murphy respectfully request the

10    opportunity to testify in person at the hearing concerning the SEC’s Motion for
11
      Remedies.
12
13          Based on the evidence before the Court and the evidence that Sean Murphy

14    and Jocelyn Murphy hope to present at the hearing in December, this Court should
15
      deny the SEC’s motion for permanent injunctions against further violations of
16
17    certain provisions of the Federal securities laws. In addition to the legal issues
18    identified above concerning the SEC’s authority to seek such injunctions and the
19
      problematic language of the requested injunctions, the SEC simply has not
20
21    established a “reasonable likelihood” that either Sean Murphy or Jocelyn Murphy
22    will violate any provision of the Federal securities laws in the absence of such
23
      injunctions.
24
25
26
27
28
                                                12
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1901 Page 18 of 27




 1
            C.      The SEC’s Request For A “Specific
                    Conduct” Injunction Must Be Denied
 2
            The second of three remedies proposed by the SEC is an injunction that
 3
 4    prohibits Sean and Jocelyn Murphy from:
 5
                    for a period of ten (10) years from the date of this Final Judgment
 6                  from, directly or indirectly, opening or maintaining any brokerage
                    account(s) without providing the relevant brokerage firm(s) a copy of
 7
                    the Complaint and a copy of this Final Judgment.1
 8
      According to the SEC, the factual bases for such an injunction are that Sean
 9
10    Murphy and Jocelyn Murphy opened various brokerage accounts and, during the

11    time they maintained a business relationship with RMR and Mr. Riccardi, linked
12
      those accounts to the prime brokerage account maintained by RMR. SEC
13
14    Remedies Mem., p. 9. The SEC argues that the purpose of the requested “specific

15    conduct” injunction is to “effectively police future conduct.” Id.
16
            As noted above in Section I.A., Federal Courts possess equitable power to
17
18    issue injunctions “only to prevent harm—not to punish the defendant.” Gentile,
19    939 F.3d at 556 (3d Cir. 2019). In addition, the SEC is authorized to seek equitable
20
      relief only to the extent such relief is “appropriate or necessary for the benefit of
21
22    investors.”
23          Here, there is no connection between the SEC’s proposed “specific conduct”
24
      injunction and the prevention of any future harm. Nor is there a link between this
25
26
      1
27     Paragraph III, Proposed Final Judgment submitted to the Court by counsel for the
28
      SEC via email September 25, 2020.
                                                13
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1902 Page 19 of 27




 1
      injunction request and any tangible benefit to investors. Rather, the clear purpose

 2    of the requested specific conduct injunction is to deter Sean Murphy and Jocelyn
 3
      Murphy from engaging in any securities trading activities and implicitly encourage
 4
 5    the broker-dealers that have allowed Sean Murphy to maintain a small number of

 6    brokerage accounts to close those accounts as well.
 7
            The importance of ensuring that equitable remedies are narrowly tailored to
 8
 9    fit within the Court’s equitable power was recently emphasized in Liu v. SEC, in

10    which the Supreme Court narrowly tailored another avenue of equitable relief,
11
      disgorgement, to fit within the principle that equitable relief should prevent harm,
12
13    not punish the defendant.140 S. Ct. 1936, 1940 (2020). In Liu, the Court found that

14    a disgorgement remedy was permissible equitable relief under 15 U.S.C. §
15
      78(u)(d)(5) as long as the disgorgement award did not exceed the wrongdoer’s net
16
17    profits and the money was returned to the victims. Id. These limitations were
18    necessary to ensure that the use of disgorgement did not turn into a “punitive
19
      sanction.” Id. at 1942.
20
21          Here, the SEC’s proposed specific conduct injunction on its face does not
22    address any harmful future conduct, does not provide any tangible benefit to
23
      investors, and is clearly punitive. Therefore, such an injunction is beyond the scope
24
25    of this Court’s equitable powers and the SEC’s statutory authority. The fact noted
26    by the SEC that it has coerced a number of individual defendants in this case to
27
28
                                               14
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1903 Page 20 of 27




 1
      consent to such a remedy does not change either the Court’s equitable power or the

 2    SEC’s statutory authority.
 3
      II.   Any Financial Penalties Imposed By The Court Against
 4          Sean Murphy and Jocelyn Murphy Should Be Based
 5          Upon Gross Pecuniary Gain Received By Defendants

 6          Section 20(d) of the Securities Act states, in relevant part:
 7
                  (1) Authority of the Commission
 8
                  Whenever it shall appear to the Commission that any person has
 9                violated any provision of this subchapter, . . . the Commission may
10                bring an action in a United States district court to seek, and the court
                  shall have jurisdiction to impose, upon a proper showing, a civil
11                penalty to be paid by the person who committed such violation.
12
                   (2) Amount of penalty
13
                  (A) First Tier
14
                  The amount of the penalty shall be determined by the court in light of
15
                  the facts and circumstances. For each violation, the amount of the
16                penalty shall not exceed the greater of (i) $7,500 for a natural person
                  . . . . or (ii) the gross amount of pecuniary gain to such defendant as a
17
                  result of the violation.
18
                  *      *      *      *
19
                  (B) Second Tier
20
21                Notwithstanding clause (i), the amount of penalty for each such
                  violation shall not exceed the greater of (I) $80,000 for a natural
22                person . . . ., or (II) the gross amount of pecuniary gain to such
23                defendant as a result of the violation, if the violation described in
                  subparagraph (A) involved fraud, deceit, manipulation, or deliberate
24                or reckless disregard of a regulatory requirement.
25
26
27
28
                                               15
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1904 Page 21 of 27




 1
      15 U.S.C. §77t(d) (emphasis added). Section 21(d)(3) of the Exchange Act

 2    provides identical authority to the Commission and this Court concerning the
 3
      imposition of monetary penalties for violations of the Exchange Act.2
 4
 5          Here, the SEC requests that this Court impose a penalty of $523,863 upon

 6    Sean Murphy, equal to the Tier 1 base penalty amount times 65, based upon the
 7
      number of months that elapsed from November 2011 through March 2017. For
 8
 9    Jocelyn Murphy, the SEC requests imposition of a monetary penalty of

10    $1,761,920, equal to a Tier 2 base penalty amount times 21, based upon the
11
      number of new issue municipal bond transactions identified by the SEC in which
12
13    Mrs. Murphy engaged in communications involving false zip codes.

14          Neither the Securities Act nor the Exchange Act provides guidance
15
      concerning how to determine the number of “violations” for purposes of
16
17    calculating an appropriate penalty. While some Courts have based penalties on
18    multiple violations due to the “facts and circumstances” present in those cases (see
19
      SEC Remedies Mem., pp. 3-4), other Courts have chosen to impose a flat penalty
20
21    based upon a defendant’s gross pecuniary gain or a single Tier 1, 2 or 3 base
22    penalty amount. See SEC v. All. Transcription Servs., Inc., No. CV 08-1464-PHX-
23
      NVW, 2010 WL 483792, at *2 (D. Ariz. Feb. 8, 2010) (“imposed a flat penalty
24
25
26    2
            As noted by the SEC, the base amounts of the Tier 1 and Tier 2 penalties
27    increased to $9,369 and $96,384, respectively, for violations occurring after
28
      November 2, 2015. SEC Remedies Mem., pp. 5-6, fn. 2, 4.
                                               16
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1905 Page 22 of 27




 1
      equal to the defendant’s gross pecuniary gain . . .”); SEC v. Invest Better 2001, No.

 2    01-CV-11427 (BSJ), 2005 WL 2385452, at *5 (S.D.N.Y. May 4, 2005) (“The
 3
      exact number of violations committed by the Defendants is nearly impossible to
 4
 5    determine. Therefore, the Court imposes a flat penalty equal to the gross amount of

 6    pecuniary gain as a result of the total number of violations.”); S.E.C. v. Interlink
 7
      Data Network of Los Angeles, Inc., No. CIV. A. 93-3073 R, 1993 WL 603274, at
 8
 9    *13 (C.D. Cal. Nov. 15, 1993) (holding that a “one-time penalty, equal to the gross

10    amount of pecuniary gain to the defendant issuers as a result of their violations”
11
      was the appropriate fine). See also SEC v. GTF Enterprises, Inc., No. 10-CV-4258
12
13    (RA), 2015 WL 728159, at *4 (S.D.N.Y. Feb. 19, 2015) (“[T]he Court may

14    consider the number of statutes that each Defendant violated, or whether the
15
      violations were all part of a single scheme.”) (collecting cases); SEC v. One Wall
16
17    St., Inc., No. 06-CV-4217 (NGG) (ARL), 2008 WL 5082294, at *9 (E.D.N.Y.
18    Nov. 26, 2008) (“A review of the relevant case law indicates that the amount of the
19
      regulatory penalty assessed should have some relationship to the amount of ill-
20
21    gotten gains.”) (collecting cases).
22          In making its request for imposing more than $2.2 million in monetary
23
      penalties against the Murphy family based upon multiple “violations”, the SEC
24
25    does not disclose in its Motion for Remedies the “gross amount of pecuniary gain”
26    that either Sean Murphy or Jocelyn Murphy received as a result of the violations,
27
      which is the statutory alternative basis for determining an appropriate monetary
28
                                                17
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1906 Page 23 of 27




 1
      penalty. However, these amounts can be derived from spreadsheet reports prepared

 2    by the SEC concerning the relevant bond trading activity of Sean Murphy and
 3
      Jocelyn Murphy and previously submitted to the Court in this action. Based upon
 4
 5    the SEC’s prior submissions, the gross amount of pecuniary gain for Sean Murphy

 6    is approximately $28,400. Sean Murphy Declaration, , ¶ 5, Exhibit A. For Jocelyn
 7
      Murphy, the gross amount of pecuniary gain for the 21 “zip code” transactions is
 8
 9    approximately $3,700. Declaration of Jocelyn Murphy dated November 9, 2020, ¶

10    5, Exhibit A. While it is true that a monetary penalty may be imposed for “each
11
      violation”, the SEC does not attempt to explain why the Court should impose more
12
13    than $2.2 million in civil monetary penalties even though the gross pecuniary gains

14    calculated by the SEC amount to less than $35,000.
15
            In fact, when considering the relevant facts and circumstances, this Court
16
17    should consider whether a “per violation” penalty would be “unjust and
18    inequitable” when compared to a defendant’s gross pecuniary gain and the
19
      sanctions imposed on other defendants in an action. SEC v. CMKM Diamonds,
20
21    Inc., 635 F. Supp. 2d 1185, 1192 (D. Nev. 2009). See also SEC v. Brookstreet Sec.
22    Corp., No. 09-CV-1431 (DOC) (ANX), 2014 WL 12689999, at *5 (C.D. Cal. Dec.
23
      18, 2014) (in assessing penalties, Court should consider degree of culpability of
24
25    defendant’s conduct), aff'd sub nom. U.S. Sec. & Exch. Comm'n v. Brookstreet Sec.
26    Corp., 664 F. App’x 654 (9th Cir. 2016) (citing 15 U.S.C. § 78u(d)(3)(B) (stating
27
28
                                               18
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1907 Page 24 of 27




 1
      that civil penalties are “determined by the court in light of the facts and

 2    circumstances.”)
 3
            The monetary penalties sought by the SEC against Sean Murphy and Jocelyn
 4
 5    Murphy are so extreme that, if imposed by the Court, such monetary penalties

 6    would constitute a violation of the Excessive Fines Clause of the Eighth
 7
      Amendment to the United States Constitution. See Austin v. United States, 509
 8
 9    U.S. 602, 609–610, 113 S. Ct. 2801, 2805, 125 L.Ed.2d 488 (1993) (Excessive

10    Fines Clause limits the government's power to extract payments, whether in cash or
11
      in kind, “as punishment for some offense.”) “The touchstone of the constitutional
12
13    inquiry under the Excessive Fines Clause is the principle of proportionality: The

14    amount of the forfeiture must bear some relationship to the gravity of the offense
15
      that it is designed to punish.” U.S. v. Bajakajian, 524 U.S. 321, 334 (1998). In
16
17    Bajakajian, the Supreme Court held a Government fine violates the Excessive
18    Fines Clause of the Eighth Amendment “if it is grossly disproportional to the
19
      gravity of a defendant's offense.” Id. See SEC v. Brookstreet Securities
20
21    Corporation, 664 Fed.Appx. 654, 656 (9th Cir. 2016) (analyzing Excessive Fines
22    Clause to penalty imposed in SEC enforcement action).
23
            In addition to being grossly disproportional to the gross pecuniary gain
24
25    measure of a monetary penalty, the penalties sought by the SEC are also
26    astronomically higher than the penalties imposed on similarly situated defendants
27
      in both this very case and other municipal bond securities enforcement actions
28
                                                19
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1908 Page 25 of 27




 1
      brought by the SEC. Attached as Appendix A to this memorandum of law is a

 2    chart identifying the amount of financial penalties imposed in those other cases.
 3
      The amount of penalties ranges from a low of $7,500 to a high of $150,000. The
 4
 5    defendants who paid the highest $150,000 penalty were: (a) Mr. Ralph Riccardi;

 6    and (b) James Scherr. The Court is already familiar with Mr. Riccardi. Mr. Scherr
 7
      was the owner of a firm similar to RMR and, according to the SEC, Mr. Scherr
 8
 9    paid kickbacks to a municipal underwriter in order to obtain allocation of new

10    issue municipal bonds.
11
            One defendant in SEC v. RMR, David Luttbeg (like defendants Sean Murphy
12
13    and Richard Gounaud) was charged by the SEC only with a Section 15(a) violation

14    and not with any fraudulent or deceptive conduct. This Court entered a Final
15
      Judgment On Consent against Mr. Luttbeg in which the monetary penalty
16
17    demanded by the SEC and ordered by this Court was $7,500.
18          Finally, in determining the appropriate amount of a monetary penalty, this
19
      Court should consider the Murphy family’s ability to pay such fines as one factor
20
21    in the Court’s analysis. SEC v. Mizrahi, 2020 WL 6114913, *2 (C.D. Cal. 2020);
22    SEC v. Jasper, 883 F. Supp. 2d 915, 931-32 (N.D. Cal. 2010). Here, based on the
23
      financial information that Sean Murphy seeks to file under seal, if the Court were
24
25    to impose the fines requested by the SEC, the Murphy family would suffer
26    permanent financial devastation. Based on all the evidence before the Court, there
27
      is no reasoned basis for inflicting that harm on this family.
28
                                                20
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1909 Page 26 of 27




 1
                                        CONCLUSION

 2          For the reasons set forth above, the evidence already before the Court, the
 3
      accompanying sworn declarations of Sean Murphy and Jocelyn Murphy, and the
 4
 5    prospective in-person testimony of both Sean Murphy and Jocelyn Murphy, this

 6    Court should deny the portion of the SEC’s motion for remedies that seeks
 7
      injunctive relief against either Sean Murphy or Jocelyn Murphy. The Court should
 8
 9    deny the SEC’s request for monetary penalties that are utterly unjustified by the

10    undisputed facts and applicable law and, instead, assess monetary penalties based
11
      upon the profits received from the securities transactions identified by the SEC as
12
13    violations of the Federal securities laws.

14
15
      Dated:       November 9, 2020                     Respectfully submitted,
16
17                                                      SHER TREMONTE LLP
18
19                                                      By: /s/ Robert Knuts
                                                               Robert Knuts
20
21                                                      Attorneys for Defendants
                                                        Michael Sean Murphy and
22                                                      Jocelyn M. Murphy
23
24
25
26
27
28
                                                   21
     Case 3:18-cv-01895-AJB-LL Document 160 Filed 11/16/20 PageID.1910 Page 27 of 27




 1
                                 CERTIFICATE OF SERVICE

 2          I hereby certify that on November 9, 2020, I caused the foregoing
 3    MEMORANDUM OF POINTS AND AUTHORITIES IN RESPONSE TO TO
      PLAINTIFF’S MOTION FOR REMEDIES ORDER AND ENTRY OF FINAL
 4    JUDGMENT, as well as the accompanying sworn declarations of Michael Sean
 5    Murphy and Jocelyn Murphy and the attached exhibits to those declarations to be
      served on the individuals identified below by both Electronic Mail and E-Filing:
 6
 7          James E. Smith, Esq.
            Christian Schultz, Esq.
 8          Securities and Exchange Commission
 9          100 F Street, NE
            Washington, DC 20549
10          Email: smithja@sec.gov and schultzc@sec.gov
11
            Counsel for Plaintiff
12
13
            Mr. Richard Gounaud
14          9 Cliffwood Road
15          Chester, NJ 07930
            Email: rgounaud@gmail.com
16
17          Defendant, pro se
18    I declare under penalty of perjury that the foregoing is true and correct.
19

20    Date: November 9, 2020                         /s/ Robert Knuts
21                                                   Robert Knuts
22
23
24
25
26
27
28
                                                22
